Citation Nr: 0119274	
Decision Date: 07/25/01    Archive Date: 07/31/01	

DOCKET NO.  99-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for mechanical back pain syndrome with degenerative disease 
of the L4-L5 facet joints.

2.  Entitlement to an initial compensable rating for 
migrainous headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from July 1995 to 
August 1997.  Although his actual report of separation 
(DD-214) is not of record, he was apparently separated from 
service before the end of his obligated period of service 
with a general (under honorable conditions) discharge because 
of a psychiatric disorder.  

The veteran filed his initial claim for benefits with the 
Seattle, Oregon, Regional Office of the Department of 
Veterans Affairs (VA) in April 1998.  At that time he 
reported that he had been receiving treatment at the VA 
Medical Center in Seattle.  Thereafter, he moved to Virginia 
and then to Michigan.  The current appeal is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan, which granted service connection for the two 
disabilities at issue, effective August 2, 1997.  That rating 
action also denied a claim for service connection for a 
psychiatric disorder (bipolar disorder) as not well grounded.  
The rating found that the in-service diagnosis was borderline 
personality disorder with immature traits and that there was 
no diagnosis of bipolar disorder in service.  The question of 
whether there was evidence of a bipolar disorder within one 
year after separation was never evaluated.  Bipolar disorder 
is generally regarded as a psychosis, and as such, it may be 
recognized as service connected on a presumptive basis under 
38 U.S.C.A. §§ 1112, 1113 (West 1991) and 38 C.F.R. §§ 3.307 
and 3.309 if present to a disabling degree within a year 
following separation from service.  

The veteran submitted a notice of disagreement which was 
specifically directed towards the ratings assigned for the 
two disabilities for which service connection was granted.  
He did not express disagreement with the denial of service 
connection for a psychiatric disorder.  That issue has not 
been developed or certified for appellate review.  In March 
2001 the veteran testified at a hearing at the Board in March 
2001 in connection with his appeal.  

While the veteran did not appeal the denial of service 
connection for a bipolar disorder, further consideration of 
that matter is warranted in light of the subsequent enactment 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) which, among other 
changes, eliminated the requirement of a well-grounded claim 
and nullified the various decisions of the United States 
Court of Appeals for Veterans Claims (Court) pertaining to 
the duty to assist, most notably Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U. S. Vet. App. Nov. 6, 2000) (per curiam order), which 
prohibited the VA from providing assistance in the 
development of a claim that was not well grounded.  

The RO's denial of the claim for service connection for a 
psychiatric disorder as not well grounded under 38 U.S.C.A. 
§ 5107(a) was a final decision under the law.  38 U.S.C.A. 
§ 7104 (West 1991).  However, § 7(b) of the VCAA provides 
that where a claim for benefits has been denied or dismissed 
as not well grounded, the Secretary of Veterans Affairs 
(Secretary), on the request of the claimant or on the 
Secretary's own motion, may order the claim readjudicated as 
if the denial or dismissal had not been made, provided that 
such denial or dismissal became final during the period 
beginning on July 14, 1999 (the date of Morton), and ending 
on Nov. 9, 2000 (the date of enactment of the VCAA), and that 
the request for readjudication was made not later than two 
years after the enactment of the VCAA.  

The VCAA does not give the Board or any other VA subdivision 
the authority to "move for" or otherwise initiate the 
readjudication of finally denied claims.  That power is 
reserved to the Secretary, who is empowered by statute to 
delegate his authority "to such officers and employees as 
the Secretary may find necessary."  See 38 U.S.C.A. 
§ 512(a).  The VA General Counsel has held that under the 
existing statutory and regulatory scheme, supervisory or 
adjudicative personnel of the Veterans Benefits 
Administration (VBA) have the authority to move for or 
otherwise initiate readjudication of a finally decided claim 
under § 7(b) of the VCAA.  VBA has established a policy that, 
though not required to search for finally decided claims in 
the absence of a timely request by the claimant, it will 
voluntarily develop and readjudicate on its own initiative 
such a claim discovered by VBA personnel.  See VAOPGCPREC 3-
01 (January 22, 2001); VBA Fast Letter 00-87 (November 17, 
2000).  

The denial of service connection for a bipolar disorder falls 
squarely within the provisions of § 7(b) of the VCAA; 
therefore, the Board refers the matter to the RO pursuant to 
precedent opinion 3-01 for readjudication under the VCAA.  


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran contends that the ratings presently assigned for 
his service-connected back and migraine headache disabilities 
do not accurately reflect the severity of these disabilities.  
Because the ratings are original ratings, the Board must 
consider whether separate ratings can be assigned for 
separate periods of time within the period since the 
effective date.  Fenderson v. West, 12 Vet. App. 119 (1999).  
He has also testified that his service-connected disabilities 
have worsened since VA last examined him in June 1999.  Where 
a disability is claimed to have worsened and the available 
evidence is inadequate to evaluate the current state of the 
condition, a new examination must be provided.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. 
App. 480 (1992).  

With respect to headaches, at a VA examination in June 1999 
the veteran complained that about three times per week he had 
throbbing headaches with dizziness and photophobia but 
without nausea or vomiting which lasted for 7 to 8 hours.  He 
took prescribed medication for the episodes.  He denied 
losing time from work.  At his March 2000 hearing, he 
testified that he experienced 2 or 3 migraine headaches per 
week with photophobia, dizziness, nausea and fatigue for 
which he had to take an injection and lay down for about 90 
minutes.  If necessary, he took a second injection.  The 
veteran stated that when he had a headache he was unable to 
work normally and occasionally had to leave work.  He had 
missed about 30 days of work during the past year.  He 
explained that he had been unemployed when examined and thus 
had denied missing time from work due to his headaches.  He 
reported that a Dr. Edwin Y. Mante, a neurologist, had last 
treated him at the VA Medical Center in Battle Creek, 
Michigan, in about April 2000.  According to his testimony, 
Dr. Mante is a neurologist in private practice who also sees 
patients at both the Battle Creek and Grand Rapids VA 
facilities.  

Regarding the back disability, the veteran's hearing 
testimony included a description of symptoms that include 
muscle spasms, stiffness and constant sharp pains in the low 
to middle back and into his shoulder blades.  He denied 
radiating pain.  He described loss of range of motion.  He 
indicated that he wore a brace or corset at work and had 
flare-ups when he did too much work.  In April 2000 he 
reinjured his back on the job and missed work.  He took 
prescribed muscle relaxers and anti-inflammatories.  The 
veteran reported that he had received treatment for his back 
at the Grand Rapids VA Outpatient Clinic by a physician's 
assistant.  He reported physical therapy for his back at the 
Grand Rapids Outpatient Clinic from approximately October 
1999 to January 2000 as well as a further physical therapy 
session at Westshore Occupational.  

All available private and VA records pertaining to treatment 
of the service-connected disabilities at issue on appeal must 
be obtained before the claims are considered.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:  

1.  The RO should attempt to obtain all 
available records pertaining to treatment 
of the veteran at the VA medical 
facilities in Seattle, Washington, Grand 
Rapids and Battle Creek, Michigan, and at 
Westshore Occupational.  If records 
pertaining to treatment by Dr. Mante are 
not included in the VA records, a direct 
request to Dr. Mante should be 
considered.  

2.  The veteran should be asked if he 
received pertinent treatment from any 
other source.  If so, he should provide 
the names, addresses and approximate 
dates of such treatment.  All available 
documentation should be obtained for the 
record.

3.  The RO should request an orthopedic 
examination to ascertain the nature and 
severity of all current manifestations of 
his service-connected back disability.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  The 
examiner is requested to indicate whether 
the claims folder was available and 
whether it was reviewed.  On the basis of 
current examination findings, a review of 
the file, and any additional information 
obtained from the veteran, the examiner 
should indicate whether the back 
disability results in pain, weakened 
movement, excess fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000).  An opinion should be 
provided as to whether pain significantly 
limits functional ability during flare-
ups or on extended use.  If so, the 
extent of such limitation should be 
described.  The examiner should describe 
in full the facts of the veteran's 
ordinary activity and on his work.  A 
full statement of the basis for any 
conclusions reached should be provided.  

4.  The RO should also request a 
neurological examination to ascertain the 
current severity of the veteran's 
service-connected headache disorder.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  On 
the basis of current examination 
findings, a review of the file, and any 
additional information obtained from the 
veteran, the examiner should describe the 
nature, frequency, severity, and duration 
of the veteran's headaches.  The examiner 
should also indicate whether the 
headaches are prostrating in nature and, 
if so, the extent to which the attacks 
are productive of economic 
inadaptability.

5.  After completion of the foregoing, 
the RO should readjudicate the issues on 
appeal.  If either determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



